DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2020 has been entered.  Claims 1-2 have been amended.  Claims 1-13 have been examined and are currently pending. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Allowable Subject Matter
Claim 22 is allowed subject to the examiners amendment described below. An examiner's amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Brayer, Reg. 51,495 on March 9, 2021.

EXAMINER'S AMENDMENT
The applicant has been amended as follows:  Please cancel claims 1-21.  Please add claim 22.  
Claims 1-21.	(Cancelled).

Claim 22. (New)  A computer implemented method of buying and selling using club memberships as a basis for buyers to receive discounts on purchases of products offered by sellers, the method comprising:
receiving, at a retail store, at least one product or service to be purchased by a user;
scanning, by a point of sale terminal, a club membership card associated with a previously purchased tiered-subscription by the user;
transmitting, by the point of sale terminal through a network, to a web server account associated with the scanned club membership card, purchase data including identification of the at least one product or service to be purchased by a user;

transmitting, by the web server to the point of sale terminal through the network, the discounts or promotions that match the at least one product or service to be purchased by the user;
applying by the point of sale terminal, the discounts or promotions displayed on web page associated with the scanned club membership card to a price of the at least one product or service to be purchased by the user;
receiving, by the point of sale terminal, payment for the at least one product or service from the user minus the discount or promotion applied using the scanned membership card.












Storch discloses a system and method for a retailer to sell merchandise over the Internet in affiliation with an Internet service provider. The co-branded Internet site is accessible through the Internet service site of the Internet service provider. The co-branded Internet site includes designations of both the retailer and the Internet service provider. The co-branded Internet site including one or more links to the Internet shopping site of the retailer. Client software for accessing the co-branded Internet site is distributed at retailer locations. Members of the co-branded Internet site are provided with incentives to access and shop on the Internet shopping site of the retailer through the co-branded Internet site.

Yeiser US Publication 20020032603 Method for Promoting Internet Websites
	Yeiser discloses the method for advertising Internet web sites comprises purchasing a block of air time from a media provider such as a television channel or web provider, producing a media segment to be shown during that air time for displaying on the screen of a communication device a combination of two or more of a scrolling list of web site addresses, graphical banners and video clips of a host who talks about a featured service, product or web site. A web site proprietor may select any one or combination of several advertising options. Additional interest in a client's web site is generated by providing a video which is produced and maintained by the advertising service provider and providing a hyperlink at the client's web site for accessing and playing the video.





Asayama discloses Embodiments of the invention are directed to retention and conversion system for retaining existing members of a membership based program and encouraging new members to join the membership based program. In preferred embodiments, the system comprises an incentive program having an identifiable reward and an opportunity schedule, wherein the opportunity schedule sets forth the relationship between the membership type and extent of the opportunity to obtain the identified incentive Once a winning entry is selected, the identification of the winner is displayed in a restricted environment, wherein the winner must enter the restricted environment within a preset period of time to claim the incentive.

Johnson US Patent 5,924,080 Computerized Discount Redemption System
Johnson discloses the method of processing merchandise discounts by providing a computerized membership system is disclosed. At least one provider's computer has a database for the storage and retrieval of information. The database stores demographic information regarding merchants, manufacturers, and consumers in predetermined files. A communication system, such as a cash register, provides real time communication between members and the provider's computer. The consumer and merchandise identification codes are stored in the database, including the identification code of merchandise subject to a price discount. Discounted merchandise is displayed through media advertisement and/or notification proximate the merchandise. The consumer selects merchandise to purchase. The consumer membership card, containing the consumer's identification, and product code of the merchandise is scanned. The merchandise identification code is scanned and compared with the stored product identification codes of the discounted merchandise. The discounts are deducted and a slip printed. The merchandise and consumer information is sorted and stored in the database. The data 

Mankoff US Publication 20030028518 A1 Delivery, Organization, and Redemption of Virtual Offers from the Internet, Interactive-TV, Wireless Devices and Other Electronic Means
Mankoff discloses methods and systems for redeeming virtual coupons by associating the coupons with consumers' credit cards for redemption. In disclosed methods, coupon databases are associated with consumers and associated with the consumers' credit cards. Coupon offers are stored in the coupon databases and are redeemed by consumers by the use of the credit cards that are associated with the consumers' coupon databases.

The present invention discloses a method and system as a branded club product (goods and services) discounting membership, universal discount card technology, hardware infrastructure, operational and software corporate team amalgamation, seller and buyer critical mass, essential implementation and real-time operational approach to integrate internet e-commerce with in store commerce in physical store locations, at the point of sale (POS) checkout at store registers, of initially hundreds and eventually thousands of sellers, electronically and operationally, launching and igniting a whole new generation of advertising, buying and selling.





Claim 22 is allowed because the best prior art of record Storch, Yeiser, Asayama, Johnson, and Mankoff alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
determining, by the web server, whether the transmitted purchase data matches one or more discounts or promotions that are currently offered and displayed products or services on a web page associated with the scanned club membership card, wherein the one or more discounts or promotions that are currently offered and displayed products or services on the web page associated with the scanned club membership card is dependent on a tier of the scanned membership card;
transmitting, by the web server to the point of sale terminal through the network, the discounts or promotions that match the at least one product or service to be purchased by the user;
applying by the point of sale terminal, the discounts or promotions displayed on web page associated with the scanned club membership card to a price of the at least one product or service to be purchased by the user;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.  The applicant has incorporated the features of a point of sale terminal, web server, web page, and network shows it is a network centric invention.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Additionally, the applicant’s specification discloses, “The method includes making a plurality of discounted product offers from the sellers available to the buyers by integrating an Internet online channel of purchasing with real-world offline channels of purchasing, and providing the club memberships and associated membership cards of the buyers to provide access to the integrated channels and the discounted product offers from the sellers. The method is further characterized in that the buyers who are club members have access to a club Internet web site that allows the club members to access the discounted product offers on individual seller discount pages from the sellers directly linked through seller logos or seller names either generally or by product category to the club Internet web site without the buyers having to visit a multitude of seller sites separately and locate the individual seller discount pages from within information included on the seller sites.” (paragraph 0029 of originally-filed specification), “The discounts and super discounts offered offline can be or will be the same as those offered by the individual participating merchants online, for those offering both online and offline discounts, as shown on an Internet shopping web site(s), portal(s) or hub(s). This will be the first truly universal online/offline integration concept brought to fruition (see FIG. 34 for an in-store advertising example).” (paragraph 0164 of the originally-filed specification), and “The club goal is to offer, all from one site, special selected discounts on products and services by many thousands of retailers and manufacturers both online and offline in store locations worldwide. There will be no longer be the need for consumers to begin a product or service search by attempting to individually look through the offerings of a few of the thousands of separate retailer or manufacturer Internet sites or through a few of the hundreds of shopping or discount shopping Internet sites to direct their shopping scenarios.” (paragraph 0178 of the originally-filed specification).  

Objections to claim 1 have been withdrawn.

Claims 1-13 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
You want it? You got it - instantly. ; Retailers have gone beyond traditional stores, catalogs, and
Websites. Now they offer opportunities to buy 24/7.
Author: Clayton Collins Staff writer of The Christian Science Monitor
Publication info: The Christian Science Monitor [Boston, Mass] 20 Oct 2004: 
Abstract (summary): Two-thirds of all purchases are unplanned, says Paco Underhill, a leading expert on shopper behavior and founder of Envirosell Inc., a consulting firm in New York. Marketers scrambling for a slice of that discretionary buying, he adds, naturally become more aggressive as competition widens.  These pop-ups - still mainly an Eastern, urban phenomenon - can boost that familiarity by helping outlets appear more like community stores than faceless corporate brands. A recent study by [Marian Salzman]'s firm found consumers place growing importance on supporting local retailers.  Some experts doubt that all of this ambient retail will prove annoying to consumers, as all-out advertising has arguably become. When electronic ads pop up on your computer screen while you try to view a site, notes Underhill, that isn't asked for. It blocks your way. But a temporary store or kiosk?

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682